UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6706



TERRY L. BRAMWELL,

                                              Plaintiff - Appellant,

          versus


RAYMOND IGLECIA, Doctor,

                                               Defendant - Appellee,

          and


JOHNNY NEWHART, Sheriff,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cv-00475)


Submitted: August 30, 2007                 Decided:   September 7, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry L. Bramwell, Appellant Pro Se.      Andrew Joseph Terrell,
WHITEFORD, TAYLOR & PRESTON, Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Terry L. Bramwell appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court. Bramwell v.

Iglecia, No. 3:05-cv-00475 (E.D. Va. Mar. 22, 2007).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -